PER CURIAM.
In this residential foreclosure case, Citi-Mortgage, Inc., Successor by Merger to ABN AMRO Mortgage Group, Inc. (“Citi”) appeals a final judgment in favor of Laurie and Randy Decker (“Borrowers”). Citi correctly argues that the trial court erred by entering judgment for Borrowers at the outset of trial based on Citi’s failure to attach to its complaint the full version of the promissory note that it intendéd to rely on at trial. Alternatively, the trial court should have granted Citi leave to amend the complaint, to either attach the full version or to plead its alternative standing theories. Accordingly, we reverse the final judgment and remand for further proceedings consistent with this opinion.
REVERSED AND REMANDED WITH DIRECTIONS.
LAWSON, C.J., PALMER and TORPY, JJ., concur.